 Case 1:20-bk-11006-VK      Doc 120 Filed 07/29/20 Entered 07/29/20 14:40:34                     Desc
                              Main Document Page 1 of 2


 1   DAVID B. GOLUBCHIK (SBN 185520)
     JULIET Y. OH (SBN 211414)
 2   LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
     10250 Constellation Boulevard, Suite 1700                       FILED & ENTERED
 3
     Los Angeles, California 90067
 4   Telephone: (310) 229-1234                                              JUL 29 2020
     Facsimile: (310) 229-1244
 5   Email: DBG@LNBYB.COM; JYO@LNBYB.COM
                                                                       CLERK U.S. BANKRUPTCY COURT
                                                                       Central District of California
 6   Proposed Attorneys for Chapter 11 Debtor and                      BY Bever      DEPUTY CLERK
     Debtor in Possession
 7

 8
                              UNITED STATES BANKRUPTCY COURT
 9
                               CENTRAL DISTRICT OF CALIFORNIA
10
                                SAN FERNANDO VALLEY DIVISION
11

12

13   In re:                                         Case No.: 1:20-bk-11006-VK

14                                                  Chapter 11
     LEV INVESTMENTS, LLC,
15                                                  ORDER APPROVING STIPULATION BY
16                                                  DEBTOR AND GINA LISITSA, ESQ. TO
                                 Debtor.            CONTINUE DATE OF ORAL
17                                                  EXAMINATION PURSUANT TO FEDERAL
                                                    RULE OF BANKRUPTCY PROCEDURE
18                                                  2004
19                                                  [RELATES TO DOC. NOS. 34 AND 60]
20
                                                    Original Examination Date/Time:
21                                                  Date: July 24, 2020
                                                    Time: 10:00 a.m.
22                                                  Place: Levene, Neale, Bender, Yoo & Brill L.L.P.
                                                           10250 Constellation Blvd., Suite 1700
23                                                         Los Angeles, California 90067
24
                                                    Continued Examination Date/Time:
25                                                  Date: August 20, 2020
                                                    Time: 10:00 a.m.
26                                                  Place: Levene, Neale, Bender, Yoo & Brill L.L.P.
                                                           10250 Constellation Blvd., Suite 1700
27                                                         Los Angeles, California 90067
                                                           (via videoconference)
28
 Case 1:20-bk-11006-VK        Doc 120 Filed 07/29/20 Entered 07/29/20 14:40:34             Desc
                                Main Document Page 2 of 2


 1          The Court, having considered that certain Stipulation By Debtor And Gina Lisitsa, Esq. To

 2   Continue Date Of Oral Examination Pursuant To Federal Rule Of Bankruptcy Procedure 2004

 3   [Doc. No. 109] (the “Stipulation”) entered into by Lev Investments, LLC, the debtor and debtor-in-

 4   possession in the above-captioned Chapter 11 bankruptcy case (the “Debtor”), on the one hand, and

 5   Gina Lisitsa, Esq., on the other hand, and good cause appearing therefor,

 6          IT IS HEREBY ORDERED AS FOLLOWS:

 7          1.      The Stipulation is approved.

 8          2.      The examination of Ms. Lisitsa pursuant to Rule 2004 of the Federal Rules of

 9   Bankruptcy Procedure (“Examination”) is continued to August 20, 2020 at 10:00 a.m. (Pacific

10   Time), and shall be conducted on that date and time at the offices of Levene, Neale, Bender, Yoo &

11   Brill L.L.P. (“LNBYB”) located at 10250 Constellation Boulevard, Suite 1700, Los Angeles,

12   California 90067, provided that LNBYB exercises reasonable efforts to arrange to conduct the

13   Examination via video conferencing with a court reporter.

14          IT IS SO ORDERED.

15                                                   ###

16

17

18

19

20
21

22

23
       Date: July 29, 2020
24

25

26
27

28


                                                       2
